DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 16, 2002 have been fully considered but they are not persuasive. 

In response to applicant’s argument on page 11 that Miura does not disclose the claimed selector, decoder or reference generator, the rejection is based on the combinations of Miura and Nisha. Miura discloses a “decoder” (see 21 and 22 in Fig. 1 and paragraph [0030]) having a signal input terminal and a “recovery signal output terminal” (see output of unit 21) and a “lock signal output terminal” (see output of 22). Combining the teaching of Nisha with the teaching of Miura discloses the claimed selector, decoder and reference generator. 

In response to applicant’s argument on page 11 that the operating functions of the receivers of Miura and Nishi and totally different and one of ordinary skill in the art would not have combine them, the rejection under 35 U.S.C. 103 is not based on combining the overall operation of the respective receivers in Miura and Nishi et al. Instead, the rejection is based on teachings in the respective references. The Examiner is applying Nishi et al.’s teaching of using a selector to select a training/reference signal (i.e. a signal that is not the received data signal) or a data signal, not the entire burst receiver circuit 202. For example, Fig. 1 of Miura teaches inputting a training signal or a data signal to a “clock and data recovery circuit” (see input unit 21 and paragraph [0030], lines 7-9) based on whether there is a synchronous state (i.e. frequency-locked). (See the abstract and paragraph [0030]). FIG. 2 of Nisha also teaches inputting a training signal (i.e. reference data) or a data signal via a selector 232 to a “clock and data recovery circuit” (i.e. 234, 236 and 238). Since both references teach providing a training signal or a data signal to a clock and data recovery circuit, one of ordinary skill in the art would have combined teachings of these references. Using a selector as taught by Nisha to the select the training signal or data signal in the circuit of Miura would require the indication of whether the recovery clock is in synchronous state as the select signal for the selector since a synchronous/asynchronous state selects the training signal or the data signal for input unit 21 in Miura.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Publication No. 2017/0005784 A1 originally cited in the Office Action of February 17, 2022) in view of Nishi et al. (US Patent No. 8,995,595 B2 originally cited in the Office Action of February 17, 2022).
With regard to claim 1, Miura discloses the claimed invention including a “recovery circuit” for recovering and outputting data and clocks based on an input signal (21 in Fig. 1 and paragraph [0030]) and outputting a lock signal indicating whether a recovering operation is frequency synchronized (22 in Fig. 1; paragraphs [0003] and [0030] wherein the output of synchronous-state detector 22 corresponds to “lock signal” in the claim). Miura discloses selecting a training signal or a data signal from a transmitter to provide to the recovery circuit based on whether the recovering operation is in a synchronous state (i.e. frequency-synchronized) or an asynchronous state. (See abstract and paragraph [0030]) However, Miura does not teach that the receiver includes a training signal generator and a selector. Nishi et al. discloses a receiver with a “training signal generator” (262 in FIG. 2 wherein the “reference data” corresponds to the “training signal”) and a selector (232 in FIG. 2) that provides the reference data or input data signal to a “recovery circuit” (a circuit comprising 234, 236 and 238 in FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a training signal generator to generate the training signal and a selector to select the training signal or the input data signal to “input unit 21” in Miura in order to facilitate/expedite the restoration of the receiver to a synchronous state since the receiver doesn’t need to wait for the training signal from the transmitter.
With regard to claim 4, Miura in view of Nishi et al. discloses the claimed invention including a transmitter that transmits a signal as data in which a clock is embedded. (See Miura, “data including clock information embedded therein” in paragraphs [0013] and [0030])
With regard to claim 5, Miura in view of Nishi et al. discloses the claimed invention including a second signal generator (i.e. a “second dummy signal generator”) and a second selector (i.e. “a second dummy selector”) that selects from the transmitting signal and the second signal for transmission to the receiver. Since Miura discloses a transmitter that transmits either a data signal or a training signal (see paragraph [0028]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known component for selecting from the data and training signals (such as a selector 232 in Fig. 2 of Nishi et al.) to select the desired signal from the data signal and the training signal for transmission to the receiver wherein the input terminals of the selector is connected to the source of the data signal and the training signal (i.e. the transmitting signal generator and the training signal generator, respectively) and the output terminal of the selector outputs the selected signal. 
Furthermore, it is implicit that the transmitter includes a transmitting signal generator and a training signal generator to generate the respective signals. The training signal generator in Miura is interpreted as reading on “a second dummy signal generator” in claim 5. The phrase “second dummy” in claim 5 has not been given any patentable weight since the phrase “second dummy” is interpreted as merely a designation/label of another signal generator and another selector that differentiates these signals/components from the “training signal generator” and the “selector,” respectively, in claim 1. Furthermore, naming the signal as “dummy signal” is also a labelling convention does not affect the functionality of the generator or selector. 
With regard to claim 7, Miura discloses the claimed invention including a receiver comprising a decoder (21 and 22 in Fig. 1 and paragraph [0030] wherein the output of input unit 21 corresponds to “a recovery signal output terminal” and the output of synchronous-state detector 22 corresponds to “a lock signal output terminal”). Although Miura discloses selecting a training signal or a data signal from a transmitter to provide to the recovery circuit based on whether the recovering operation is in a synchronous state (i.e. frequency-synchronized) or an asynchronous state (see paragraph [0030]), it does not teach that the receiver includes a selector and a reference signal generator. Nishi et al. discloses a receiver with a reference data generator 262 in FIG. 2 (wherein the “reference data” corresponds to the “training signal” in Miura) and a selector (232 in FIG. 2) that provides the reference data or input data signal to a decoder (wherein the “decoder” comprises 234, 236 and 238 in FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a selector for selecting a reference/training signal or data signal and a reference signal generator in the receiver of Miura in order to facilitate/expedite the restoration of the receiver to a synchronous state since the receiver doesn’t need to wait for the training signal from the transmitter. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 1 above, and further in view of Manian et al. (US Patent No. 10,644,868 B2 originally cited in the Office Action of February 17, 2022). Miura in view of Nishi et al. disclose the claimed invention except for reducing power consumption in the training signal generator when the lock signal indicates that the recovering operation is frequency-synchronized. Manian et al. teaches turning off circuitry in a CDR circuit to save power when phase and frequency lock is achieved. (See column 2, lines 5-9 and column 3, lines 26-32) Since the training signal is not used when a synchronous state (i.e. the operation is frequency-locked) is detected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn off the training signal generator to save power (i.e. reduce power consumption) when operation is frequency-locked.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 1 above, and further in view of Katsurai et al. (US Patent No. 9,083,476 B2 originally cited in the Office Action of February 17, 2022). 
With regard to claim 3, Miura in view of Nishi et al. disclose the claimed invention except a first dummy signal generator and a first dummy selector that selects from the training signal and the first dummy signal. FIG. 22 of Katsurai et al. discloses a selector (46) that selects between two signals (51 and 52) wherein the selected signal (53) is provided to another selector (18) that provides a signal (A) to a recovery circuit (F/F 3 and clock recovery circuit 30a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of the selectors 46 and 18 in the receiver of Miura in view of Nishi et al. (wherein selector 46 corresponds to “first dummy selector” and selector 18 corresponds to “first selector” in the claim) in order to provide greater flexibility regarding the training signal for the recovery circuit since two different training signals can be provided to the recovery circuit in Miura in view of Nishi et al. It is inherent that the input terminals of the “first dummy select” are connected to the source of the input signals (i.e. the “signal generators”). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include another signal generator in the receiver to generate the second training signal (e.g. “first dummy signal”) in order to expedite the restoration of the receiver to a synchronous state. The phrase “first dummy” in claim 3 has not been given any patentable weight since it is interpreted as merely a designation/label of another signal generator and another selector that differentiates these signals/components from the “training signal generator” and the “selector,” respectively, in claim 1. Furthermore, naming the signal as “dummy signal” is also a labelling convention does not affect the functionality of the generator or selector.
With regard to claim 6, Miura in view of Nishi et al. and Katsurai discloses the claimed invention including the receiver of claim 3 (see rejection of claim 3 above) and a transmitter that transmits a signal as data in which a clock is embedded (see Miura, “data including clock information embedded therein” in paragraphs [0013] and [0030]). Miura in view of Nishi et al. and Katsurai also discloses a second signal generator (i.e. a “second dummy signal generator”) and a second selector (i.e. “a second dummy selector”) that selects from the transmitting signal and the second signal for transmission to the receiver. Since Miura discloses a transmitter that transmits either a data signal or a training signal (see paragraph [0028]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known component for selecting (such as selector 232 in Fig. 2 of Nishi et al.) to select the desired signal from the data signal and the training signal for transmission to the receiver wherein the input terminals of the selector is connected to the source of the data signal and the training signal (i.e. the transmitting signal generator and the training signal generator, respectively) and the output terminal of the selector outputs the selected signal. It is implicit that the transmitter includes a transmitting signal generator and a training signal generator to generate the respective signals. The training signal generator in the transmitter of Miura is interpreted as reading on “a second dummy signal generator” in claim 6. The “second dummy” in claim 6 has not been given any patentable weight since the phrase “second dummy” is interpreted as merely a designation/label of another signal generator and another selector that differentiates these signals/components from the “training signal generator” and the “selector” in the receiver of claim 1. Furthermore, naming the signal as “dummy signal” is also a labelling convention does not affect the functionality of the generator or selector. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al. as applied to claim 7 above, and further in view of Ming-Ta Hsieh et al. (“Architectures for Multi-Gigabit Wire-Linked Clock and Data Recovery,” IEEE Circuits and Systems Magazine, 4th Quarter 2008, vol. 8, issue 4, pp. 45-57 cited in the IDS filed May 19, 2021) and Weng et al. (US Patent No. 8,165,258 B2 originally cited in the Office Action of February 17, 2022). Miura in view of Nishi et al. disclose the claimed invention except for the decoder as recited in claim 8, lines 3-18 (and shown in Fig. 2) 
Figure 5(b) of Ming-Ta Hsieh et al. discloses a CDR (i.e. a “decoder”) that includes a voltage-controlled oscillator (VCO), a first phase comparator (PD), a second frequency divider (/M), a second comparator (PFD) and a loop filter (CP and LF) as recited in claim 8, lines 3 and 6-18. However, the CDR does not include a first frequency divider connected to the signal input terminal. FIG. 2 of Weng et al. discloses a clock generating device with a first frequency divider connected to the input data signal to generate the reference signal that is provided to the phase/frequency divider and lock detector. (See 304 in FIG. 3 and column 2, lines 40-46) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first frequency divider taught by Weng et al. to the circuit in Figure 5(b) of Ming-Ta Hsieh et al. in order to eliminate the need for an oscillator or other circuitry that increases the manufacturing cost of the circuit. (See Weng et al., column 1, lines 40-44) Furthermore, applying a frequency divider to the input data signal as taught by Weng et al. provides a simple way of providing a reference signal for the frequency locking loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the input unit 22 and synchronous-state detector 22 of Miura in view of Nishi et al. with the clock and data recovery (CDR) circuit disclosed by Ming-Ta Hsieh et al. and Weng et al. to yield predictable results. Like the input unit 22 of Miura in view of Nishi et al., the CDR circuit of Ming-Ta Hsieh et al. and Weng et al. recovers data and a clock signal. Furthermore, the lock detector (LD) in the circuit disclosed by Ming-Ta Hsieh et al. and Weng et al. detects frequency lock like the synchronous-state detector 22 of Miura in view of Nishi et al. Furthermore, substituting the CDR circuit of Ming-Ta Hsieh et al. and Weng et al. in the receiver of Miura in view of Nishi et al. is based on specification requirements or applications of the system. (See Ming-Ta Hsieh et al., abstract on page 45) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. as applied to claim 8 above, and further in view of Byun et al. (US Patent No. 7,643,598 B2 originally cited in the Office Action of February 17, 2022). Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. disclose the claimed invention except a “decoder” further comprising the limitations in claim 9, lines 3-12. FIG. 1 of Byun et al. discloses a lock detector comprising a first counter (101); a second counter (102); a subtractor (wherein it is well-known in the art to use a subtractor to determine “the difference between the counting numbers m and n of the two counters 101 and 102” in column 1, lines 52-53); and a comparator (lock determiner 103 and column 1, lines 50-58) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lock detector of Byun et al. as the lock detector LD (see Ming-Ta Hsieh et al., Figure 5(b)) in the receiver of Miura in view of Nishi et al., Ming-Ta Hsieh et al. and Weng et al. as a simple substitution of a known lock detector to yield predictable results. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633